Case: 2:18-cv-00692-MHW-EPD Doc #: 195 Filed: 09/21/21 Page: 1 of 5 PAGEID #: 1467




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN (COLUMBUS) DIVISION


 Brian Garrett, et al.,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,

 vs.                                            Civil Case 2:18-cv-00692-MHW-EPD

 The Ohio State University,                     Judge Michael H. Watson

                Defendant.                      Chief Magistrate Judge Elizabeth P. Deavers

                                                CONSOLIDATED CLASS ACTION


 Michael Alf, et al.,
 individually and on behalf of all others
 similarly situated,

                Plaintiffs,

 vs.                                            Civil Case: 2:21-cv-02542-MHW-EPD1

 The Ohio State University,                     Judge Michael H. Watson

                Defendant.                      Chief Magistrate Judge Elizabeth P. Deavers

                                                CLASS ACTION


     PLAINTIFFS’ CONSOLIDATED REPLY IN SUPPORT OF MOTION FOR RECUSAL
       AND TO TRANSFER VENUE WITHIN THE DISTRICT PER 28 U.S.C. § 1404(b)




 1
  The captioned cases are related to Cases No. 18-cv-736-MHW-EPD; 19-cv-2462-MHW-EPD,
 19-cv-4746-MHW-EPD, 19-mc-38, 20-cv-3817-MHW-EPD, 21-cv-2120-MHW-EPD, 21-cv-
 2121-MHW-EPD, 21-cv-2527-MHW-EPD, 21-cv-2542-MHW-EPD, 21-cv-2562-MHW-EPD,
 21-cv-3838-MHW-EPD, 21-cv-4254-MHW-EPD, and 21-cv-4340-MHW-EPD.
                                            1
Case: 2:18-cv-00692-MHW-EPD Doc #: 195 Filed: 09/21/21 Page: 2 of 5 PAGEID #: 1468




        There is no reading of 28 U.S.C. § 455 that allows Judge Watson to continue to oversee

 this case. Rather than acknowledge that black-letter law requires the Court’s disqualification under

 the circumstances, OSU’s over-the-top response – largely an ad hominem attack on Plaintiffs’

 counsel and a public relations effort – epitomizes its approach to this litigation as a whole: despite

 repeatedly vowing to “do the right thing,” at every juncture OSU has consistently done just the

 opposite. Even now, its response desperately seeks to keep a judge who, under the law and the

 canons of judicial ethics, must recuse.

        Judge Watson is no doubt an honorable, capable, and qualified jurist. But not for this case.

 Litigants must be able to depend upon judges and fact finders to be disinterested and unbiased

 when deciding matters related to a lawsuit. Impartiality is so critical that Congress prohibits even

 the appearance of impropriety as an objective requirement for the judiciary. 28 U.S.C. § 455(a).

 Both parties here, like all parties, are entitled to a neutral judge, one who has no disqualifying

 connections – actual or apparent, direct or indirect – to one of the litigants before it.

        OSU avoids this fundamental tenet of the American civil justice system, however, and

 instead attempts to smear counsel and non-settling survivors in its filing, accusing them of making

 an “unwarranted attack” on the judiciary, highlighting rulings that have, in OSU’s view,

 “benefitted Plaintiffs,” and by arguing that any conflict was waived early on by Plaintiffs’ failure

 to seek recusal upon the Court’s initial disclosure in January 2019 that the Court (Watson, J.)

 worked as adjunct faculty and was then teaching at OSU’s law school.

        The fact is, at the initial hearing on January 17, 2019, Judge Watson did not simply disclose

 his potential conflict and inquire if the parties would prefer to have a judge with no connections to

 either party. Instead, Judge Watson disclosed his conflict and informed the parties that “every

 member of th[e] bench” had similar conflicts, and that he intended to stay on the case. Doc. 52,



                                                    2
Case: 2:18-cv-00692-MHW-EPD Doc #: 195 Filed: 09/21/21 Page: 3 of 5 PAGEID #: 1469




 Jan. 2019 Hrg. Tr. at 3:22-24. Regardless, and even if Plaintiffs’ failure to raise an issue then

 constituted a waiver, Judge Watson only recently disclosed that his wife also had a business

 relationship with OSU and that such relationship pre-existed the litigation and continues today.

 Doc. 191, Sept. 2021 Hrg. Tr. at 8:20-21, 9:11-15. Credible news reports, first published in

 September 2021, suggest that both Judge Watson and his wife are being paid by the Defendant in

 this case, and an OSU spokesperson quoted in these reports confirms the same. See Docs. 193-3,

 193-4.

          Can a judge who, along with his wife, is being paid by one litigant, sit in judgment of

 another? This question has already been answered by Congress, and the answer is a resounding

 “No.” 28 U.S.C. § 455. Plaintiffs here, as well as Defendant, are entitled to have their case heard

 and decided by a judge with no disqualifying connections to either party. Such judges exist within

 this district. And in the interest of justice this case should be transferred to one of them.


                                                Respectfully Submitted,

                                                /s/ Simina Vourlis____________
                                                Simina Vourlis
                                                The Law Office of Simina Vourlis
                                                856 Pullman Way
                                                Columbus, OH 43212
                                                (614) 487-5900
                                                (614) 487-5901 fax
                                                svourlis@vourlislaw.com

                                                Rex A. Sharp
                                                Larkin Walsh
                                                Sarah T. Bradshaw
                                                SHARP LAW, LLP
                                                5301 W. 75th Street
                                                Prairie Village, KS 66208
                                                (913) 901-0505
                                                (913) 901-0419 fax
                                                rsharp@midwest-law.com
                                                lwalsh@midwest-law.com

                                                    3
Case: 2:18-cv-00692-MHW-EPD Doc #: 195 Filed: 09/21/21 Page: 4 of 5 PAGEID #: 1470




                                     sbradshaw@midwest-law.com

                                     Robert Allard
                                     CORSIGLIA, MCMAHON AND ALLARD, LLP
                                     96 North Third Street, Suite 620
                                     San Jose, CA 95112
                                     (408) 289-1417
                                     (408) 289-8127 fax
                                     rallard@cmalaw.net

                                     Stephen Estey
                                     ESTEY & BOMBERGER LLP
                                     2869 India Street
                                     San Diego, CA 92103
                                     619-295-0035
                                     619-295-0172 fax
                                     steve@estey-bomberger.com

                                     Daniel R. Karon (#0069304)
                                     KARON LLC
                                     700 W. St. Clair Ave., Suite 200
                                     Cleveland, OH 44113
                                     Tel.: 216.622.1851
                                     dkaron@karonllc.com

                                     Joseph Sauder
                                     SAUDER SCHELKOPF LLC
                                     1109 Lancaster Avenue
                                     Berwyn, PA 19312
                                     (610) 200-0580
                                     (610) 421-1326
                                     jgs@sstriallawyers.com

                                     COUNSEL FOR PLAINTIFFS




                                        4
Case: 2:18-cv-00692-MHW-EPD Doc #: 195 Filed: 09/21/21 Page: 5 of 5 PAGEID #: 1471




                                 CERTIFICATE OF SERVICE

        It is hereby certified that a true and correct copy of the foregoing document was filed and

 served, via the Court’s CM/ECF system on September 21, 2021, on all counsel of record.



                                              By:    /s/ Simina Vourlis___________
                                                     Attorney for Plaintiffs




                                                 5
